   Case 2:19-cv-00678-MHT-JTA Document 19 Filed 08/03/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ZUFFA, LLC d/b/a Ultimate         )
Fighting Championship,            )
                                  )
     Plaintiff,                   )
                                  )           CIVIL ACTION NO.
     v.                           )             2:19cv678-MHT
                                  )                  (WO)
GEORGE HARVEY RUSSELL,            )
Individually, and d/b/a           )
CARL'S COUNTRY,                   )
                                  )
     Defendant.                   )

                                ORDER

    Upon consideration of plaintiff’s motion to stay

pending   settlement      payments         (doc.   no.   18),     it    is

ORDERED   that    the    motion       is    denied.      A      stay     is

unnecessary   because     the    court      will   dismiss   the       case

with leave to the parties to reinstate the case should

the settlement not be fulfilled.

    DONE, this the 3rd day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
